Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ferrer (US 2019/0197670 A1).
1, Ferrer discloses a method for creating an interactive demonstration presentation for an envisioned software product from at least one input image captured from a source, the method comprising:
processing, at a machine learning processor comprising at least one neural network, [0018, the machine learning model comprises neural networks], a captured input image to translate the captured input image into the interactive demonstration presentation, [it may be implemented for social media/Facebook which constitutes an interactive demonstration presentions.] wherein the processing comprises:
automatically recognizing features within the captured input image; extracting the recognized features from the captured input image; processing each of the extracted features to determine a corresponding element in a library trained via a machine learning algorithm; [0026, the training dataset is based extracted images, once trained a corresponding image may be pulled from the dataset]
and automatically replacing the extracted features from the captured input image with the one or more corresponding files or components to transform the captured input image into the interactive demonstration presentation for the envisioned software product. [0024, closed eyes may be replaced with open eyes from pictures of facially recognized images, 0026 the trained dataset is used to get the images]

2. The method according to claim 1, wherein automatically recognizing features within the captured input image, comprises:
automatically digitizing features within the captured input image; [0026, autoencoder]
filtering out noise from the digitized-version of the features within the captured input image to produce a digitized image file; [0022 the images may be improved to be more realistic]  
and automatically recognizing features within digitized image file of the captured input image via image and pattern recognition processing. [0024, as cited, images are process, recognized and replaced]

3. The method according to claim 2, wherein extracting the recognized features from the captured input image, comprises:
extracting, from the digitized image file, the recognized features from the captured input image by comparing each of the recognized features versus the library. [0026, input images are processed against the trained dataset]

4, The method according to claim 1, wherein the corresponding element is a corresponding file or component, and wherein processing the extracted features comprises:
matching each of the extracted features to a corresponding element from the library that represents that extracted feature, wherein each extracted feature translates to the corresponding element when automatically replaced. [0024, 0026 the extracted images, like an eye may be replaced with dataset image]

5. The method according to claim 1, wherein the corresponding element comprises at least one of: an image file, a Hypertext Markup Language (HTML) file, a JavaScript component or a Cascading Style Sheets (CSS) component that represents or corresponds to that extracted feature. [0026, images are used in ca computer processing environment, meaning they are files, the language is in the alternative, making the other claimed choices optional]

6. The method according to claim 1, wherein automatically replacing, comprises:
transforming each of features that were extracted from the captured input image into an output that represents or corresponds to that feature, wherein each output comprises one or more of: an image file, a Hypertext Markup Language (HTML) file, a JavaScript component and a Cascading Style Sheets (CSS) component; [0024, 0026 the outputs are image files] and
incorporating the each of the outputs into the interactive demonstration presentation for the envisioned software product. [the created images files are designed for output with Facebook/social media]

7. The method according to claim 1, wherein the neural network of the machine learning processor is trained, using machine learning prior to processing, to translate features extracted from captured input images into the interactive demonstration presentation, wherein the training comprises:
receiving training inputs from various sources comprising one or more of: training images, drawings, training sketches, photographs, video files, screen recordings, images and existing GUIs; [0004, at least still video image]
learning, via a deep learning network of the machine learning processor that comprises the at least one neural network, to automatically recognize features within images that correspond to training inputs provided from the various sources; [0024] and
associating, via at least one other neural network trained via the machine learning, each recognized feature with a corresponding component or file for inclusion within a library comprising corresponding files or components. [0024, 0026 files are recognized and replaced from the trained image library]

8. The method according to claim 7, wherein the deep learning network of the machine learning processor executes one or more supervised learning algorithms to generate a
mathematical model, based on the training inputs, to predict desired outputs that are part of the library. [0021, algorithms used to detect and select the corresponding image for removal and replacement]

9. The method according to claim 1, wherein the captured input image comprises at least one of:
a hand-drawn sketch;
a screenshot of a website;
a screenshot of a user interface of an existing product application; 
a video file of a user using an existing application;
a still image from a video file;
a photo of a whiteboard; and
a high-fidelity mockup generated by a designer. [0004, the image may be a photo or video frame (still image from video), the remaining limitations are in the alternative]

10. A machine learning system for creating an interactive demonstration presentation for an envisioned software product from at least one input image captured from a source, the system comprising:
a server system comprising at least one hardware-based processor and memory, wherein the memory comprises processor-executable instructions encoded on a non-transient processor-readable media, wherein the processor-executable instructions, when executed by the hardware-based processor, are configurable to cause:
processing, at a machine learning processor comprising at least one neural network, the captured input image to translate the captured input image into the interactive demonstration presentation, wherein the processing comprises:
automatically recognizing features within the captured input image;
extracting, at an image component extractor of the machine learning processor, the recognized features from the captured input image;
processing each of the extracted features to determine a corresponding element in a library trained via a machine learning algorithm; and
automatically replacing the extracted features from the captured input image with the one or more corresponding files or components to transform the captured input image into the interactive demonstration presentation for the envisioned software product.  [The same applies as to claim 1 above, with the same features but claimed in a machine learning system for carrying out the method as in claim 1 which is met by the refence as applied]

11. The system according to claim 10, wherein automatically recognizing features within the captured input image, comprises:
automatically digitizing features within the captured input image; [0026, autoencoder]
filtering out noise from the digitized-version of the features within the captured input image to produce a digitized image file; [0022 the images may be improved to be more realistic] and
automatically recognizing features within digitized image file of the captured input image via image and pattern recognition processing. [0024, 0026 images are processed and replaced]


12. The system according to claim 11, wherein extracting the recognized features from the captured input image, comprises:
extracting, from the digitized image file, the recognized features from the captured input image by comparing each of the recognized features versus the library. [0024, 0026 the extracted images, like an eye may be replaced with dataset image]


13. The system according to claim 10, wherein the corresponding element is a corresponding file or component, and wherein processing the extracted features comprises:
matching each of the extracted features to a corresponding element from the library that represents that extracted feature, wherein each extracted feature translates to the corresponding element when automatically replaced. [0024, 0026 the extracted images, like an eye may be replaced with dataset image]


14. The system according to claim 10, wherein the corresponding element comprises at least one of: an image file, a Hypertext Markup Language (HTML) file, a JavaScript component or a Cascading Style Sheets (CSS) component that represents or corresponds to that extracted feature. [0024, 0026 the extracted images, like an eye may be replaced with dataset image, the images are computer files]


15. The system according to claim 10, wherein automatically replacing, comprises:
transforming each of features that were extracted from the captured input image into an output that represents or corresponds to that feature, wherein each output comprises one or more of: an image file, a Hypertext Markup Language (HTML) file, a JavaScript component and a Cascading Style Sheets (CSS) component; [0024, 0026 the extracted images, like an eye may be replaced with dataset image, the images are computer files]
and incorporating the each of the outputs into the interactive demonstration presentation for the envisioned software product. [the output may be Facebook or other social media]

16. The system according to claim 10, wherein the neural network of the machine learning processor is trained, using machine learning prior to processing, to translate features extracted from captured input images into the interactive demonstration presentation, [0024, 0026 the extracted images, like an eye may be replaced with dataset image, the images are computer files which may be output to Facebook or social media] wherein the training comprises:
receiving training inputs from various sources comprising one or more of: training images, drawings, training sketches, photographs, video files, screen recordings, images and existing GUIs; [0004, the image may be a photo or video frame (still image from video), the remaining limitations are in the alternative]
learning, via a deep learning network of the machine learning processor that comprises the at least one neural network, to automatically recognize features within images that correspond to training inputs provided from the various sources; and associating, via at least one other neural network trained via the machine learning, each recognized feature with a corresponding component or file for inclusion within a library comprising corresponding files or components. [0024, 0026]

17. The system according to claim 16, wherein the deep learning network of the machine learning processor executes one or more supervised learning algorithms to generate a mathematical model, based on the training inputs, to predict desired outputs that are part of the library. [0021, algorithms used to detect and select the corresponding image for removal and replacement]

18. The system according to claim 10, wherein the captured input image comprises at least one of:
a hand-drawn sketch;
a screenshot of a website;
a screenshot of a user interface of an existing product application; a video file of a user using an existing application;
a still image from a video file;
a photo of a whiteboard; and
a high-fidelity mockup generated by a designer. [0004, the image may be a photo or video frame (still image from video), the remaining limitations are in the alternative]

19. A system comprising at least one hardware-based processor and memory, wherein the memory comprises processor-executable instructions encoded on a non-transient processor-readable media for creating an interactive demonstration presentation for an envisioned software product from at least one input image captured from a source, wherein the processor-executable instructions, when executed by the processor, are configurable to cause:
processing, at a machine learning processor comprising at least one neural network, a captured input image to translate the captured input image into the interactive demonstration presentation, wherein the processing comprises:
automatically recognizing features within the captured input image;
extracting the recognized features from the captured input image;
processing each of the extracted features to determine a corresponding element in a library trained via a machine learning algorithm; and
automatically replacing the extracted features from the captured input image with the one or more corresponding files or components to transform the captured input image into the interactive demonstration presentation for the envisioned software product.  [The same rejection applies as to that of claim 1 above, as it merely changes from being a method to a computer processing system to carry out the method which is also met by the applied reference]

20. The system according to claim 19, wherein the corresponding element comprises at least one of: an image file  [0004, 0026], a Hypertext Markup Language (HTML) file, a JavaScript component or a Cascading Style Sheets (CSS) component that represents or corresponds to that extracted feature, and wherein automatically replacing, comprises:
transforming each of features that were extracted from the captured input image into an output that represents or corresponds to that feature, wherein each output comprises one or more of: an image file, a Hypertext Markup Language (HTML) file, a JavaScript component and a Cascading Style Sheets (CSS) component; [0026, images are used in ca computer processing environment, meaning they are files, the language is in the alternative, making the other claimed choices optional]

and incorporating the each of the outputs into the interactive demonstration presentation for the envisioned software product, [it may be implemented in Facebook or other social media] and
wherein the captured input image comprises at least one of: a hand-drawn sketch; a screenshot of a website; a screenshot of a user interface of an existing product application; a video file of a user using an existing application; a still image from a video file; a photo of a whiteboard; and a high-fidelity mockup generated by a designer. [0004, it may be a video frame which is a still image from video]


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for further state of art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEWIS G WEST/            Primary Examiner, Art Unit 2648